Citation Nr: 1115950	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  05-28 619A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These claims were previously before the Board in June 2009 at which time the Board denied the service connection claim for PTSD and remanded the claim for TDIU.  Subsequently, the Veteran appealed the denial of entitlement to service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 Order, the Court vacated the Board's June 2009 decision to deny service connection for PTSD and remanded the matter to the Board for development consistent with the Joint Motion for Remand (JMR).  In November 2010, pursuant to the JMR, the Board remanded both claims for additional development.

Unfortunately, the Veteran died in January 2011.  Since that time, the Veteran's spouse has filed claims for death benefits which have not been adjudicated and are referred to the RO for proper development.  In her claim for death benefits, she indicated her desire to have the Veteran's claims pending at his death adjudicated, thus, the RO should send her the substitution request form so that she may proceed with the claims in lieu of the Veteran.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  Initial determinations regarding basic eligibility for substitution must be made by the Agency of Original Jurisdiction (AOJ).   


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1969 to March 1971.

2.  In April 2011, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in Waco, Texas, that the appellant died in January 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


